Opinion by Judge NOONAN; Dissent by Judge PREGERSON.
NOONAN, Circuit Judge:
The plaintiffs, who are former principals or vice-principals of public schools within the San Diego School District, sued the defendants, who are members of the board governing the District, as well as the superintendent of schools and the chancellor of instruction. The plaintiffs claimed that the defendants’ reassignment of them to their tenured teaching positions at the beginning of a new school year violated property rights in their administrative positions secured to them by the fourteenth amend*905ment to the constitution of the United States. The defendants moved for summary judgment on the basis of qualified immunity. The district court held that there were factual issues in dispute to be resolved by a jury. The defendants appealed. We hold that no further facts need to be determined and that as a matter of law the defendants are protected by qualified immunity because the plaintiffs have no clearly established right to continue in their administrative positions.
FACTS
On June 15, 1999, the board, on the recommendation of the superintendent and chancellor, voted to assign the plaintiffs, then principals or vice-principals, to teaching positions, effective July 1, 1999. The new assignments paid less. The plaintiffs asked the reasons for the board’s action. On July 14, 1999, the chancellor responded by explaining that a different style of leadership was required in the positions they had held. The plaintiffs attempted to appeal the decision, but the district court found no appeal procedure to be applicable.
PROCEEDINGS
On December 29, 1999, the plaintiffs brought this suit. After various amendments of their complaint and various rulings of the district court that court denied both the plaintiffs’ and defendants’ motions for summary judgment. As to summary judgment on the basis of the defendants’ qualified immunity, the district court ruled that there was a factual dispute as to whether Administrative Procedures 7113 and 7767 applied to the plaintiffs and that that dispute must be tried to a jury before it could be determined whether qualified immunity defeated the plaintiffs’ case. The defendants appeal this denial of qualified immunity.
ANALYSIS
Jurisdiction. Qualified immunity is a judicially-crafted device giving a large measure of protection to the exercise of judgment by public officials. Indeed it is said to protect “all but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). As the immunity is insulation from suit, an interlocutory appeal from the denial of immunity is appropriate, as Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) has recently illustrated. Where the immunity applies, the suit should be “dismissed at an early stage in the proceedings.” Id. at 209, 121 S.Ct. 2151.
The Clouded Property Right Asserted. The plaintiffs expressly disclaim any property right in tenure as principals or vice-principals but assert that the board’s adoption of certain rules of administrative procedure (APs) and memoranda of understanding (MOUs) so limited the board’s authority to assign their administrative positions that, in effect, the plaintiffs did have a property interest in continuing to be paid their higher administrative salaries if the APs were not observed. This property interest, they maintain, was “clearly established.” At the very least, however, this proposition is debatable, and the plaintiffs fail the first step necessary to defeat the defendants’ immunity, a showing that the defendants violated a clearly-established constitutional right. Id. at 201, 121 S.Ct. 2151.
Public employment in California is, in general, regulated by statute, the rights of a public employee are statutory, and “no employee has a vested contractual right to continue in employment beyond the time or contrary to the terms and conditions fixed by law.” Miller v. State, 18 Cal.3d *906808, 813, 135 Cal.Rptr. 386, 557 P.2d 970, 973 (1977). Statutes controlling the terms of civil service employment cannot be circumvented by contract. Boren v. State Personnel Board, 37 Cal.2d 634, 641, 234 P.2d 981, 985 (1951). Collecting California cases, we have recognized this long-standing principle of California law and held that neither an express nor an implied contract can restrict the reasons for, or the manner of, termination of public employment provided by California statute. Portman v. County of Santa Clara, 995 F.2d 898, 905 (9th Cir.1993).
Plaintiffs say that they have a case to the contrary: Jones v. Palm Springs Unified School District, 170 Cal.App.3d 518, 216 Cal.Rptr. 75 (1985). But the plaintiff superintendent in that case was hired under a California statute, Education Code § 35031, expressly providing a superintendent, “a term of no more than four years.” It was only “during the term of her written contract,” which Education Code § 35031 gave the school board “specific statutory authority to enter,” that the plaintiff could claim any procedural rights. Jones, 170 Cal.App.3d at 528, 216 Cal.Rptr. 75. None of the plaintiffs in our case was employed pursuant to the exception created for contracts by Education Code § 35031.
The plaintiffs also cite, as clearly establishing their procedural right amounting to a property right, the ease of McFall v. Madera Unified School District, 222 Cal.App.3d 1228, 272 Cal.Rptr. 345 (1990). McFall does repeat the teaching of Jones about procedures applicable “during the term of a contract,” but goes on to say, “By contrast, the term of the appellant’s contract was at an end, and the board merely determined not to renew.” Id. at 1236, 272 Cal.Rptr. 345. The action of the board in not reappointing the principal in McFall was like that of the board here; the principal had no case.
The two cases relied on by the plaintiffs to clearly establish their right fall very far short. Where authority to make a contract is not exercised under Education Code § 35031 or § 44929.20 there is no provision excepting a school administration from general state law governing public employment. There is a provision by which after a probationary period a teacher may be certified and become “a permanent employee of the district.” Cal. Educ. Code § 44885.5. There is a provision that a teacher who is assigned “an administrative or supervisory position or assigned any special or other type of work” retains “permanent classification as a classroom teacher.” Id. § 44893. There is a provision that when an administrator or supervisor “is transferred to a teaching position,” the board shall give him a written statement of the reasons for such transfer. Id. § 44896. The care with which these protections of a teacher’s tenure are spelled out has the effect of underlining the complete lack of a provision for tenure for an administrator not under a contract executed under §§ 35031 or 44929.20.
Jones and McFall having failed to shed the required refulgence on the plaintiffs’ asserted right, and the statutory scheme leaving the right unmentioned, the plaintiffs do have one fall-back. They point to deposition testimony that prior to the present administration of the district, the district did follow the APs and did interpret one or both of the MOUs as requiring the district to follow the APs in reassigning administrators. The deposition of the former school superintendent is sufficient at this stage of the proceedings to establish the past practice and prior understanding of the board and the administrators. The testimony is insufficient to show a clearly established constitutional right to *907property when California statutory and case law stand in favor of a school board’s unrestricted statutory authority to appoint administrators to the classroom at the start of a new school year. Something more than past practice is necessary to show that the district created a property right in the administrators and clearly established it. No objective observer could conclude that such a right clearly existed or was violated by the assignments made here.
California law jealously protects the tenure of teachers, those on the front line of education. At the same time, California law does not protect the tenure of administrators, that is of those who must shape policy; their more precarious positions are given higher pay. If such administrators have any contractual rights lawfully granted by a school board, their remedy does not he in turning their grievance into a claim that the Fourteenth Amendment has been violated but in seeking such redress as state law allows for violation of state contracts in the courts of California.
As the APs and MOUs, even if understood to apply to the plaintiffs, did not establish rights to property protected by the United States Constitution, there is no remaining factual dispute to be resolved. Summary judgment is appropriate.
The plaintiffs have given color to their case by their deposition testimony that after the June 15 meeting of the board, they were told to remove their personal papers from their offices and were escorted to their offices by armed school security officers. The plaintiffs as of this date were administratively suspended without reduction of pay, but, so far as appears in the record, there was no reason to subject them to the supervision of school security officers. The action does not establish their case. It was an unnecessary affront.
For the reasons stated, the judgment of the district court is REVERSED, and the case is REMANDED for entry of judgment for the defendants.